UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 14, 2015 OPTICAL CABLE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-27022 54-1237042 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 5290 Concourse Drive Roanoke, VA (Address of principal executive offices) (Zip Code) (540) 265-0690 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents Item8.01 Other Events 3 Item9.01 Financial Statements and Exhibits 3 Signatures 4 Exhibits 2 Item 8.01 Other Events On July 14, 2015, Optical Cable Corporation (“OCC® ” or the “Company”) and BB&T Capital Markets, a division of BB&T Securities, LLC (“BB&T”) executed an Agreement whereby OCC will utilize BB&T to repurchase and retire up to 400,000 of the Company’s common stock (the “Agreement”), as approved by the Board of Directors of OCC. OCC anticipates that the purchases will be made during the next 24 to 36 months unless the entire number of shares expected to be purchased under the Agreement is sooner acquired. To date, there have been no purchases under the Agreement. The press release announcing the repurchase plan is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item9.01 Financial Statements and Exhibits (d) Exhibits The following is filed as an Exhibit to this Report. ExhibitNo. Description of Exhibit 10b5-1 Repurchase Agreement (FILED HEREWITH) Press release dated July 14, 2015 announcing the repurchase plan (FILED HEREWITH) 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPTICAL CABLE CORPORATION By: /s/ TRACY G. SMITH Name: Tracy G. Smith Title: Senior Vice President and Chief Financial Officer Dated: July 14, 2015 4
